Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4 and 12-15 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose a hydrocarbon composition having contents of hydrocarbons with different number of carbons and a specific amount of C14 branched saturated hydrocarbons with specific properties as recited in the claims. The closest art of record - Fenouil et al (7,348,462) - discloses a composition as discussed in the previous office action. However, Fenouil does not disclose disclose a composition having specific amounts of hydrocarbons of different numbers of carbons and a specific amount of C14 branched saturated hydrocarbons with properties as recited in the claim. As disclosed in examples in the specification, these properties cannot be inherent from the Fenouil composition without specific contents of hydrocarbons.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUAN D DANG whose telephone number is (571)272-1445. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Insuk C Bullock can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THUAN D DANG/Primary Examiner, Art Unit 1772